¶ 44 I concur with the majority as to the its disposition of appellant's assignments of error.
 {¶ 45} I concur with the majority as to its analysis of appellant's assignments of error with one exception. In the fourth assignment of error, the majority concludes that trial counsel's allowance of appellant's prior treatment of Judy fell below an objective standard of reasonable representation. I disagree with the conclusion. I would find that that testimony was admissible to show motive, intent and plan and would not have been more prejudicial than probative. Therefore, counsel's failure to object did not fall below an objective standards of reasonable representation.